Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher Eugene Buckner appeals the magistrate judge’s and the district *710court’s various pretrial orders and the district court’s final order denying relief on Buckner’s complaint alleging violations of the National Labor Relations Act (“NLRA”), the North Carolina Wage and Hour Act (“NCWHA”), the Labor Management Relations Act (“LMRA”), the Fair Labor Standards Act (“FLSA”), and additional federal and state administrative code sections. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Buckner v. United Parcel Serv., Inc., No. 5:09-cv-00411-BR (E.D.N.C. July 21, 2010; Jan. 27, 2011; Mar. 24, 2011; July 19, 2011; Dec. 22, 2011; Feb. 28, 2012; Apr. 4, 2012; May 7, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.